PER CURIAM.
In the prior appeal of this cause, we affirmed, among other things, the trial court’s dismissal of the appellant’s civil rights claim under 42 U.S.C. § 1983 with prejudice on the grounds that there was no state action alleged. See Reed v. Mims, 711 So.2d 169, 172 (Fla. 3d DCA 1998). Thereafter, the appellant filed a civil rights claim under 42 U.S.C. § 1981 and the trial court struck and dismissed this action, with prejudice, on the ground that it violated the mandate of our prior Reed decision.
On this appeal, the appellant correctly asserts that this was error because the mandate in the prior appeal did not expressly prohibit him from pursuing a civil rights claim under 42 U.S.C. § 1981 which does not require state action. Accordingly, we reverse and remand for further proceedings. In so doing, however, we express no opinion at this time as to the legal sufficiency or propriety of this claim and the appellee is free to file any appropriate motions directed to this claim as it deems appropriate for the trial courts consideration.
Reversed and remanded.